In re Easthaven Care and Rehabilitation Center; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of *151Orleans, Civil District Court Div. D, No. 2007-15257; to the Court of Appeal, Fourth Circuit, No. 2009-C-0659.
Granted. It is well settled that the right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof. Berrigan v. Deutsch, Kerrigan & Stiles, 04-0189 (La.3/26/04), 871 So.2d 332. Considering the totality of the circumstances in this case, we find relator properly preserved its right to a jury trial. Accordingly, the judgment of the trial court striking the jury is reversed and the jury trial reinstated.
KNOLL, J., would deny.